IN RE: Foley, Willie; — Plaintiffis); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “G” Number 279-500
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post conviction relief filed via certified mail on March 30, 1999. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
MARCUS, J. not on panel.